1
2
                                                                    JS-6
3
4
5
6                         UNITED STATES DISTRICT COURT
7                       CENTRAL DISTRICT OF CALIFORNIA
8
     K. SCHROEDER, O. GUERRA,                    Case No. CV 16-4911-MWF (KSx)
9
     ARTURO ALVAREZ, GILBERTO
10   FRAGOSO, and FIDEL RAMIREZ,                 JUDGMENT APPROVING CLASS
     as individuals and on behalf of all         ACTION SETTLEMENT
11
     others similarly situated,
12
13                 Plaintiffs,

14          v.
15
     ENVOY AIR, INC., and DOES 1–
16   100, inclusive,
17
                   Defendants.
18
19
20
           The Motion for Final Approval of Class Settlement (the “Settlement
21
     Motion”) and the Motion for Award of Attorney’s Fees, Enhancement Awards and
22
     Reimbursement of Costs (the “Fee Motion”), filed by Plaintiffs Karla Schroeder,
23
     Osvaldo Guerra, Arturo Alvarez, Gilberto Fragoso, and Fidel Ramirez
24
     (“Plaintiffs”), came regularly for hearing before this Court on April 22, 2019.
25
     After consideration of all the papers filed in connection therewith, the arguments
26
     of counsel, and all other matters presented to the Court, and good cause appearing
27
     therefore, the two motions are GRANTED and,
28
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:
1          1.     The Joint Stipulation for Class Action Settlement and Release
2    (the “Settlement Agreement”) and any exhibits thereto shall be incorporated into
3    this Order as though all terms therein are set forth in full. The capitalized terms in
4    this Order shall have the same force and effect as the terms defined in the
5    Settlement Agreement.
6          2.     The terms of the Settlement Agreement reached by Plaintiffs and
7    Defendant Envoy Air Inc. (“Envoy” or “Defendant”) as a result of arms-length
8    negotiations, as set forth in the Settlement Agreement, are hereby finally approved
9    as being fair, reasonable and adequate for Settlement Class Members.
10         3.     The Court has jurisdiction over this Action, all Parties involved,
11   Plaintiffs, Defendant, and the Settlement Class Members.
12         4.     The Court finds that the Settlement Agreement is in the best interests
13   of Settlement Class Members, is fair, reasonable, and adequate within the meaning
14   of Federal Rule of Civil Procedure 23, and GRANTS final approval of the
15   Settlement Agreement and all of the terms and conditions contained therein.
16         5.     As required by 28 U.S.C. § 1715, Claims Administrator, on behalf of
17   Defendant, mailed the Class Action Fairness Act Notices to the appropriate persons
18   or entities within ten (10) calendar days of the date of the filing of the Settlement
19   Agreement and more than ninety (90) days before the scheduled April 22, 2019
20   Fairness Hearing date.
21         6.     The Court preliminarily found class certification for settlement
22   purposes appropriate under Federal Rule of Civil Procedure 23. (Docket No. 111).
23   The Court now finds final certification of the Settlement Class appropriate, as well.
24   Accordingly, pursuant to Federal Rule of Civil Procedure 23, the Court finally
25   certifies, for settlement purposes only, the Settlement Class defined as follows:
26
27         [A]ll persons who were employed by Envoy within the State of
           California as non-exempt employees at any time from May 25, 2012
28         through October 31, 2018, excluding those individuals who timely
           submitted a valid Request for Exclusion.
                                           -2-
1          For the purpose of the Settlement Agreement, “non-exempt employees” shall
2    include persons bearing the job classification Passenger Service Agent, Agent
3    Cabin Appearance, Agent Compliance Coordinator, Agent Expediter, Agent
4    Operations Planning, Agent Passenger Services, Bus Driver, Station Agent, Agent
5    Customer Service, Customer Assistance Representative, Customer Service
6    Coordinator, Premium Customer Service Representative, Customer Relations
7    Representative, Ramp Agent, Fleet Service Clerk, Technician, Ground Security
8    Coordinator, Ground Support Technician, Repairman, Aircraft Cleaners, Ground
9    Equipment Technician, Mechanic, Aircraft Maintenance Technician, Inspector,
10   Inspector Mechanic, Aircraft Mechanic, Tool and Die Mechanic, Material Logistics
11   Specialist, Inventory Control Specialist, Mechanic Line, Mechanic Plant
12   Maintenance Auto, Maintenance Support Person Auto, System Support Center
13   Specialist, Staff Administrators, Staff Assistants, Administrators, or any other
14   classification of non-exempt employees employed by Envoy in the State of
15   California during the Class Period. This definition shall further include any
16   “Lead,” “Senior,” “Crew Chief,” or other gradations of the same position(s).
17         7.     The Court finds that Class Counsel satisfies the requirements of Rule
18   23(g). The Court further confirms for settlement purposes the appointment of
19   Plaintiffs’ counsel as Class Counsel under Rule 23(g).
20         8.     The Court finds that Plaintiffs adequately represented the Class in this
21   matter.
22         9.     The Notice Packet, which included the Class Notice and Claim Forms,
23   was approved by the Court and was provided by First Class Mail to the Settlement
24   Class Members at their last known address.
25         10.    The Court finds that the Notice Packet fairly and adequately advised
26   Settlement Class Members of the following: the pendency of the Class Action; the
27   certification of the Settlement Class for settlement purposes; preliminary Court
28   approval of the Settlement Agreement; the date of the Final Fairness Hearing; the

                                          -3-
1    terms of the Settlement Agreement and the benefits available to Settlement Class
2    Members thereunder; Settlement Class Members’ rights to opt-out, or to object, and
3    the procedures for exercising those rights; and the Settlement Class Members’
4    rights to submit documentation in opposition to the Settlement Agreement. The
5    Court further finds that said Notice of Class Action Settlement comports with all
6    constitutional requirements, including those of due process.
7          11.    On March 25, 2019, the Claims Administrator filed with the Court a
8    declaration attesting to the mailing of the Notice to all members of the Settlement
9    Class and the results of the Notice.
10         12.    The following individuals timely submitted a Request for Exclusion
11   Form pursuant to the terms of the Settlement Agreement and are thus excluded
12   from the Settlement:
13                a.    MARIN, WILLIAM
14                b.    GRIFFIN, KEISHA
15                c.    YRACHETA, SOPHIA
16                d.    YOUNG, JASMINE
17                e.    TAMAYO, FRANCISCO
18                f.    MULUNAREY, KEISHA
19                g.    NARVAEZ, GERARDO
20                h.    CABRERA, FABIAN
21                i.    ALVA, EDWARD
22                j.    WEATHERSBY, SANDRA
23                k.    MCCLAREN, JAMES
24                l.    QUINTANA, MARIA
25                m.    ROLON, DAVID
26                n.    SPIELBERGER, JON
27                o.    FRIZ, JAVIER
28                p.    GOMEZ, LUIS

                                            -4-
1    q.    DIMACULANGAN, MANUEL
2    r.    PRADO, MARIBEL
3    s.    SOYLON, ALLAN
4    t.    NUNEZ, MARCO
5    u.    NUNEZ, HUGO
6    v.    FELEKE, ROMAN A.
7    w.    PADILLA, CARLOS
8    x.    MUNOZ, LUIS
9    y.    MANALAC, BIEN JOHN
10   z.    BROOKS JR, JEROLD
11   aa.   MORTON, MARLON
12   bb.   MARTINEZ, MARTIN
13   cc.   SMITH, DIONNA
14   dd.   THOMAS, OLIVER
15   ee.   CASTRO, HUGO
16   ff.   ARAUZ GONZALEZ, JEFFREY
17   gg.   RODRIGUEZ LOPEZ, OSCAR
18   hh.   MALDONADO, BENJAMIN RAMIREZ
19   ii.   GETANEH, HIWOTIE
20   jj.   MERINO, GUILLERMO
21   kk.   DIUSA, ANTHONY
22   ll.   GONZALEZ, LORENA
23   mm. SCOTT, THEODISTHREE
24   nn.   ROMAN, ANDRE
25   oo.   ACHI, SOUHIL
26   pp.   ACHI, SHEHADEH
27   qq.   FREDERICKS, MATTHEW
28   rr.   MORALES, JOVHANY

                          -5-
1          13.    Pursuant to the terms of the Settlement Agreement, the Effective Date
2    of this Judgment shall be the sixty-fifth day after this judgment is signed and
3    entered (assuming no appeal or review is sought). Upon the Effective Date, and
4    subject to Defendant’s deposit of its financial obligations under the Settlement
5    Agreement, the Named Plaintiffs and every Settlement Class Member shall be
6    deemed to have, and by operation of the Judgment shall have, fully, finally, and
7    forever waived, released, relinquished and discharged all Settlement Class Released
8    Claims (as defined below) against all Envoy Releasees, as those terms are defined
9    in the Settlement Agreement and below, regardless of whether such persons
10   received any compensation under the Settlement Agreement. Except as to such
11   rights or claims that may be created by the Settlement Agreement, all Settlement
12   Class Members who did not timely and properly opt out are hereby forever barred
13   and enjoined from prosecuting or seeking to reopen the released claim, and any
14   other claims released by the Settlement Agreement, against the Envoy Releasees.
15         14.    “Settlement Class Released Claims” means all actions, causes of
16   action, suits, liabilities, claims, and demands whatsoever, and each of them,
17   whether known or unknown, during the Class Period, which the Settlement Class or
18   individual members thereof, has, had, or hereafter may claim to have, against
19   Envoy Releasees, or any of them, which are based on, arise from, or in any way
20   relate to any and all claims and allegations of the Settlement Class in this Action or
21   the Complaints, as set forth in any and all pleadings in this Action or the
22   Complaints, as well as any and all claims and allegations that could have been
23   raised in this Action or the Complaints, which include, by way of description, but
24   not by way of limitation, claims on behalf of the Settlement Class alleging that
25   Envoy provided Settlement Class Members with meal periods more than five hours
26   after their shifts had started, that Envoy required or permitted Settlement Class
27   Members to take rest breaks in conjunction with and/or combined with their meal
28   periods, that Envoy required, suffered, or permitted Settlement Class Members to

                                           -6-
1    work off the clock; that Envoy illegally and inaccurately recorded the time worked
2    by Settlement Class Members, that Envoy owes Settlement Class Members
3    compensation for time spent traveling to and from their workplace at Envoy’s
4    remote terminal at LAX, that Envoy failed to include premiums and/or higher rates
5    of pay for holidays and/or shift differentials into Settlement Class Members’
6    regular rate for the purposes of calculating overtime, that Envoy failed to reimburse
7    Settlement Class Members for business-related cell phone usage or any other
8    expenses, that Envoy failed to timely provide wages upon termination; that Envoy
9    failed to record, report, and pay any amounts of money to state authorities under the
10   California Labor Code and other applicable regulations, and any claims asserting
11   alleged violations of California Labor Code, any Wage Order of the California
12   Industrial Welfare Commission (“IWC”), California Business and Professions Code
13   sections 17200 et seq., and any claims arising from the claims described above
14   under federal or applicable state, local, or territorial law (“the Settlement Class
15   Released Claims”). The Settling Parties intend the Settlement Class’ release to be
16   general and comprehensive in nature, to the maximum extent permitted by law.
17   The Settlement Class Released Claims further include specifically, by way of
18   further description, but not by way of limitation, any and all claims the Settlement
19   Class may have arising out of or in any way related to:
20        i.      Any and all allegations set forth in the pleadings in this Action or the
21                Complaints, whether in original or subsequently amended pleadings
22                filed in this Action or the Complaints;
23       ii.      Any and all alleged claims related to wages, hours, and/or working
24                conditions that arose from or are related to the causes of action that
25                were asserted or could have been asserted in the Action or the
26                Complaints;
27      iii.      Any and all claims under the PAGA, California Labor Code section
28                2698 et seq., predicated, in whole or in part, on some or all of the

                                           -7-
1                 allegations that were or could have been set out in this Action or the
2                 Complaints and/or referenced in Paragraph 62 of the Settlement
3                 Agreement;
4        iv.      Any and all fines, penalties, wages, premium wages, interest,
5                 restitution, liquidated damages, punitive damages, declaratory relief,
6                 and/or injunctive relief allegedly due and owing by virtue of the
7                 allegations that were or could have been set out in this Action or the
8                 Complaints and/or referenced in Paragraph 62 of the Settlement
9                 Agreement, whether based on statutory, regulatory, or common law;
10                and/or
11       v.       Any and all claims for attorneys’ fees, attorneys’ costs/expenses,
12                and/or any and all claims based on calculations, distributions or
13                payments made in accordance with the Settlement Agreement.
14         Notwithstanding any other provision of the Settlement Agreement, including
15   without limitation those claims identified in Paragraph 62 of the Settlement
16   Agreement, “Settlement Class Released Claims” shall not include claims under the
17   federal Fair Labor Standards Act (“FLSA”) arising from a Settlement Class
18   Member’s employment with Envoy unless the Settlement Class Member has
19   affirmatively opted-in to the case by submitting a timely and valid Claim Form.
20         15.    The Settlement Agreement shall be effective as a bar to any and all of
21   the claims released by Paragraph 62 of the Settlement Agreement (for the
22   Settlement Class) and Paragraph 63 (for the Named Plaintiffs). In furtherance of
23   this ruling, as to any and all claims released by Paragraph 62 (for the Settlement
24   Class) and Paragraph 63 (for the Named Plaintiffs), the Settlement Class (including,
25   without limitation, the Named Plaintiffs) expressly waives any and all rights or
26   benefits conferred on Settlement Class Members by the provisions of section 1542
27   of the California Civil Code, or any similar provisions under state, federal, or local
28   law. California Civil Code section 1542 provides as follows:

                                           -8-
1          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT
2          THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR
3          SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
4          EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR
5          HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER
6          SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
7          The Court understands that the Notice provided to Class Members included
8    the prior language of section 1542, which was amended effective January 1, 2019,
9    to read as indicated above. The Court finds that the minor changes to the language
10   of section 1542 are non-substantive, and thus the Notice was sufficient
11   notwithstanding the minor change in the language of section 1542.
12         As to any and all of the claims released by Paragraph 62 (for the Settlement
13   Class) and Paragraph 63 (for the Named Plaintiffs), all Settlement Class Members
14   (including, without limitation, the Named Plaintiffs) understand fully the statutory
15   language of California Civil Code section 1542, and, with this understanding,
16   assume all risks for claims released hereunder that have already arisen or may in the
17   future arise, whether known or unknown, suspected or unsuspected, and specifically
18   waive all rights they may have under California Civil Code section 1542, or any
19   similar provision under state, federal, or local law. The Settlement Class Members
20   (including, without limitation, the Named Plaintiffs) understand that, if any of the
21   facts relating in any manner to this Action, or to the release and dismissal of claims
22   as provided in the Settlement Agreement, are hereafter found to be other than or
23   different from the facts now believed to be true, they have expressly accepted and
24   assumed that risk and agree that this Agreement and the release of claims as set
25   forth in Paragraph 62 (for the Settlement Class) and Paragraph 63 (for the Named
26   Plaintiffs) contained in the Settlement Agreement shall nevertheless remain
27   effective. As to any and all of the claims released by Paragraph 62 (for the
28   Settlement Class) and Paragraph 62 (for the Named Plaintiffs), the Settlement Class

                                           -9-
1    (including, without limitation, the Named Plaintiffs) desires and intends, or is
2    deemed to desire and intend, that the Settlement Agreement shall be given full force
3    and effect according to each and all of its express terms and provisions, including
4    those relating to unknown and unsuspected claims, if any, as well as those relating
5    to the claims referred to above.
6          16.    Upon the Effective Date, all Actions are dismissed with prejudice,
7    with each Party to bear its own costs and attorneys’ fees except as provided by the
8    terms of the Settlement Agreement.
9          17.    Pursuant to the Settlement Agreement, the Gross Settlement Value
10   (“GSV”) of the Settlement Agreement shall be three million five hundred fifty-five
11   thousand nine-hundred and forty-one U.S. dollars and two cents ($3,555,941.02),
12   and deemed included in that amount will be a total of one million two hundred
13   fifty-five thousand nine hundred and forty-one U.S. dollars and two cents
14   ($1,255,941.02) that Envoy already paid after the filing of the May 25, 2016
15   Complaint to certain Settlement Class Members to compensate employees for
16   allegedly owed wages pursuant the Los Angeles Living Wage Ordinance, L.A.,
17   Cal., Admin. Code, div. 10, ch. 1, art. 11 §§ 10.37 et seq. Accordingly, Envoy’s
18   total financial commitment pursuant to the Settlement Agreement shall be the non-
19   reversionary Common Fund that will not exceed two million three hundred
20   thousand U.S. dollars and no cents ($2,300,000.00), out of which Defendant will
21   pay any Court-approved attorneys’ fees and costs, Enhancement Awards, payments
22   to the Labor Workforce Development Agency (“LWDA”) under PAGA, the cost of
23   claims administration, Envoy’s share of applicable taxes and withholdings, and the
24   payments to each of the Settlement Class Members who submit valid and timely
25   claim forms. Envoy further agrees to install, within 24 months from Final
26   Approval of this Settlement, Imprint Commercial Couture Strata or comparable
27   anti-fatigue floor mats at each podium used by Passenger Services Agents working
28   at the ticket counters or gates in connection with Envoy’s operation in California.

                                          - 10 -
1          18.   Not later than fifteen (15) calendar days after the Effective Date,
2    Envoy shall transfer the Common Fund of $2,300,000 to the Claims Administrator,
3    and the Claims Administrator shall deposit the same into a non-interest-bearing
4    distribution account, pursuant to the Settlement Agreement.
5          19.   The Court has deemed that Class Counsel has adequately represented
6    the Named Plaintiffs and the Settlement Class and hereby ORDERS and
7    AWARDS Attorneys’ Fees in the amount of $1,185,195 and Costs, in the amount
8    of $43,885.20. The Claims Administrator is ordered to pay this Award to Harris &
9    Ruble, 655 N Central Ave 17th floor, Glendale, CA 91203, within ten (10) calendar
10   days of the Claims Administrator’s receipt of the Common Fund.
11         20.   Plaintiffs Schroeder, Guerra, Alvarez, Fragoso, and Ramirez are
12   hereby approved as representatives of the Settlement Class or “Named Plaintiffs.”
13   The Enhancement Awards of $5,000 each for Plaintiffs Schroeder and Guerra and
14   $1,000 each for Plaintiffs Alvarez, Fragoso, and Ramirez to be paid from the
15   Common Fund are approved. The Claims Administrator is to pay from the
16   Common Fund said amounts to each of the Named Plaintiffs within ten (10) days of
17   Claims Administrator’s receipt of the Common Fund. The Claims Administrator
18   shall send the Enhancement Awards to Class Counsel, Harris & Ruble, 655 N
19   Central Ave 17th floor, Glendale, CA 91203.
20         21.   The Parties’ allocation of $37,500 from the Gross Settlement Value for
21   a release of Private Attorneys’ General Act (“PAGA”) claims, which is 75% of the
22   total amount of payout allocated to cover PAGA penalties, to be paid from the
23   Common Fund is approved. The Court hereby approves this Settlement of PAGA
24   claims pursuant to California Labor Code section 2699(l)(2). Accordingly, the
25   LWDA shall be bound by the release(s) of PAGA claims set forth in the Settlement
26   Agreement. In addition, all Settlement Class Members attempting to stand in the
27   shoes of the LWDA and/or the state of California and other purported “aggrieved
28   employees” under the PAGA, or to recover penalties from a PAGA action filed by

                                         - 11 -
1    another purported “aggrieved employee,” shall be bound by the release(s) of PAGA
2    claims set forth in the Settlement Agreement and shall be barred from prosecuting
3    and/or participating in such PAGA action and/or PAGA recovery, unless they
4    timely and properly submitted a Request for Exclusion from the Settlement
5    Agreement. The Claims Administrator is hereby ordered to pay to the LWDA said
6    amount from the Common Fund within ten (10) calendar days of Claims
7    Administrator’s receipt of the Common Fund.
8          22.    The Claims Administrator’s costs and expenses of $24,500, to be paid
9    from the Common Fund, are approved.
10         23.    After accounting for each of the amounts to be paid pursuant to
11   Paragraph 42 (a) through (d) of the Settlement Agreement, the Claims
12   Administrator is ordered to pay from the Common Fund the Net Settlement Value
13   to each of the Settlement Class members within ten (10) days of Claims
14   Administrator’s receipt of the Common Fund.
15         24.    After the Claims Administrator mails out the Settlement Payments,
16   Settlement Class Members shall have one hundred and twenty (120) calendar days
17   to cash the check that was mailed to them. After one hundred and twenty (120)
18   calendar days from the date of mailing, the checks shall become null and void, and
19   any monies remaining in the distribution account shall be distributed to the
20   Controller of the State of California to be held pursuant to the Unclaimed Property
21   Law, California Civil Code section 1500 et seq., for the benefit of those Settlement
22   Class Members who did not cash their checks until such time that they claim their
23   property.
24         25.    In the event that the Effective Date of the Settlement does not occur,
25   this Judgment shall be rendered null and void and any class certified for settlement
26   purposes will be vacated and any other order entered by the Court in furtherance of
27   the Settlement Agreement shall be treated as void ab initio. In such an event, the
28   Parties shall return to the status quo as if the Parties had not entered into this

                                            - 12 -
1    settlement, as provided in the Settlement Agreement, except Paragraphs 32, 69, and
2    72-74 of the Settlement Agreement shall survive and be binding on the Parties.
3          26.    Judgment is entered pursuant to: (1) the terms of the Settlement
4    Agreement; (2) the November 30, 2018 Order Re: Plaintiffs’ Motion for
5    Preliminary Approval of Class Action Settlement and Conditional Certification of
6    Settlement Class; and (3) this Order granting final approval of the Class Action
7    Settlement and Final Judgment.
8          27.    Neither this Judgment or Final Approval Order, nor the Settlement
9    Agreement, or Preliminary Approval Order shall be construed as a determination,
10   admission, or concession by any Envoy Releasee of any substantive or procedural
11   issue in this Action, nor is this Judgment a finding of the validity of any of the
12   claims alleged in the Action or a finding of liability or wrongdoing by any Envoy
13   Releasee.
14         28.    The Court finds there is no just reason for delay and ORDERS the
15   Clerk to enter judgment pursuant to Federal Rule of Civil Procedure 54
16   immediately.
17         29.    Without affecting the finality of the Judgment in any way, the Court
18   shall retain exclusive and continuing jurisdiction over the above-captioned parties,
19   including all Settlement Class Members, for purposes of supervising, administering,
20   implementing, enforcing, and interpreting the Settlement Agreement, the Final
21   Approval Order, and this Judgment.
22
23
24   DATED: May 6, 2019
25                                                    Michael W. Fitzgerald
                                                    United States District Judge
26
27
28

                                           - 13 -
